EXHIBIT 10.2
 
REAFFIRMATION OF GUARANTY
 
Guarantor hereby acknowledges and agrees that it has read and is familiar with,
and hereby consents to, all of the terms and conditions of the Forbearance
Agreement and Release dated the date hereof (“Forbearance Agreement”) by and
between COMERICA BANK, a Texas banking association (“Bank”), Guarantor and
KINERGY MARKETING, LLC, an Oregon limited liability company (“Borrower”) and all
of the agreements and documents referred to therein, and specifically consents
to the forbearance as set forth therein, and in said agreements and
documents.  Guarantor hereby confirms and agrees that all of the terms and
provisions of Guarantor’s Guaranty (as defined in the Forbearance Agreement) are
hereby ratified and confirmed, and the Guaranty shall continue in full force and
effect as the guaranty of all Indebtedness (as the term “Indebtedness” is
defined in the Guaranty), including the obligations of Borrower to Bank under
the Forbearance Agreement.
 
Guarantor further acknowledges that: (a) Section 1 of the Guaranty is hereby
amended by deleting the terms “provided that the Guarantor’s maximum aggregate
liability under this Guaranty shall not exceed the Liability Cap (as defined
below)”; and (b) Section 30 of the Guaranty is hereby amended by deleting it in
its entirety.
 
Bank has informed Guarantor of the terms of the Forbearance
Agreement.  Guarantor acknowledges having read the same and consented to all of
the terms and conditions thereof.  Guarantor understands and agrees that Bank
has no duty under any agreement with Borrower, the Guaranty or any other
agreement with Guarantor to notify Guarantor or to seek this or any future
acknowledgment, consent or reaffirmation, and nothing contained herein is
intended to, or shall create such a duty as to any advances or transactions
hereafter.
 
 

Dated: May 12, 2008
PACIFIC ETHANOL, INC.,
a Delaware corporation
 
 
By: /s/ NEIL M. KOEHLER                    

Print Name: Neil M. Koehler                  
 
Its: CEO                                                    